Citation Nr: 0005115	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for shortness of breath 
or a lung disorder and leukoplakia due to tobacco use in 
service. 

2.  Entitlement to service connection for nicotine 
dependence. 

3.  Entitlement to service connection for shortness of breath 
and leukoplakia secondary to nicotine dependence in service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

At the December 1999 videoconference hearing before the 
undersigned member of the Board, the veteran withdrew his 
claim of entitlement to service connection for post-traumatic 
stress disorder.  See 38 C.F.R. § 20.204(b) (1999). 


FINDINGS OF FACT

1.  Shortness of breath is a symptom and not a disability for 
VA disability compensation purposes, and there is no medical 
evidence of a nexus between a current lung disorder or 
leukoplakia and tobacco use during service from June 1969 to 
May 1973. 

2.  There is no competent medical evidence linking the 
veteran's currently diagnosed nicotine addiction to his 
tobacco use in service.

3.  There is no competent medical evidence that the veteran 
acquired nicotine dependence in service.


                                              CONCLUSIONS OF 
LAW

1.  The veteran's claims of entitlement to service connection 
for shortness of breath or a lung disorder and leukoplakia as 
a result of tobacco use in service is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 2-93 (January 
1993).

2.  The veteran's claim of entitlement to service connection 
for nicotine dependence which began in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 2-93 
(January 1993).
 
3.  The veteran's claim of entitlement to service connection 
for shortness of breath and leukoplakia secondary to nicotine 
dependence in service lacks entitlement under the law.  38 
U.S.C.A. §§ 1110, 7104(a) (West 1991); 38 C.F.R. § 3.310 
(1999); VAOPGCPREC 19-97; Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An award of service connection is warranted where the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with active military service.  38 U.S.C.A. § 
1110.  Additionally, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

To be well grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Specifically, for a service connection claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id. 

The veteran contends that he now has shortness of breath, and 
leukoplakia, as a result of tobacco use in service, or 
nicotine dependence, which he contends developed in service.  
Direct service connection of a disability may be established 
if the evidence establishes that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 7104(c) (West 1991); 
VAOPGCPREC 2-93 (January 1993).  A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the 
condition; and direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).

In a clarification to VAOPGCPREC 2-93, the VA General Counsel 
opinion which governs Board determinations of claims related 
to tobacco use, VA's General Counsel stated that, where a 
disability allegedly related to tobacco use is not diagnosed 
until after service, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (January 1993) 
(explanation appended to VAOPGCPREC 2-93). 

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and, 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97.  If each 
of these three questions is answered in the affirmative, 
service connection should be established on a secondary 
basis.  The question of whether the veteran acquired a 
dependence on nicotine in service is a medical issue.  Id. at 
5.

In this veteran's case, service medical records show that 
during service the veteran smoked and, at the service 
separation in 1973, he complained of shortness of breath due 
to smoking.  The clinical findings at the separation 
examination specifically included that the veteran's lungs 
and chest were normal, and that the shortness of breath 
complained of resulted in no complications or sequelae.

As the result of a biopsy in February 1992, the veteran was 
diagnosed with leukoplakia.  Treatment entries in September 
1989 and January 1997 noted that the veteran's lungs or chest 
were clear.  Pulmonary function testing in May 1998 reflected 
pulmonary function testing at below normal levels, with lung 
problems noted to be dyspnea and scarred lungs.  In a March 
1998 statement, Jack Butterfield, M.D., wrote that the 
veteran currently had, and was being treated for, nicotine 
addiction.  A March 1999 psychological report reflected that 
the veteran reported that he used to smoke marijuana when in 
Asia. 

The veteran has submitted various lay statements to the 
effect that he did not smoke prior to service, but began 
during service, and has continued smoking since service.  

At a personal hearing in June 1998, the veteran testified, 
among other things, to the following: he believed he provided 
medical evidence linking his current conditions to service, 
though there was no physician he knew of who could link a 
smoking disability all the way back to military service; he 
started smoking in service, and continued to smoke after 
service. 

At the December 1999 videoconference hearing before the 
undersigned member of the Board, the veteran testified to the 
following: he did not smoke prior to service; he began 
smoking at age 18 during basic training in service; at 
service separation he complained of shortness of breath; 
since service separation until the present "nicotine 
dependence" had been a problem for him; Dr. Butterfield had 
been his doctor for 10 years; in service he smoked 
"[p]robably half a pack of cigarettes every couple of 
days," then one pack per day, and two packs per day in 
Vietnam, while he currently smoked 2 to 2 and 1/2 packs of 
cigarettes per day; and leukoplakia had been deleted from the 
June 1998 hearing transcript. 

A December 1986 article from the New England Journal of 
Medicine indicates that the principal etiologic factor in 
oral leukoplakia is smoking.  An article from the Acta 
Dermato-Venereologica Journal dated in 1982 reflects the 
effect on oral leukoplakia of reducing or ceasing tobacco 
smoking.  An article from an internet site, dated as received 
in December 1999, reflects that cigarette smoke can cause 
leukoplakia.  A medical dictionary defines leukoplakia as "a 
disease marked by the development upon the mucous membrane of 
the cheeks . . . gums, or tongue . . . of white, thickened 
patches which cannot be rubbed off and which sometimes show a 
tendency to fissure.  It is common in smokers and sometimes 
becomes malignant."  A 1988 U.S. Surgeon General's Report 
indicates that: cigarette smoking is the addictive behavior 
most likely to be established during adolescence, as 90 
percent of smokers start before the age of 21, and 70 percent 
start before the age of 18; those smokers who start at an 
early age are more likely than those who start late to 
develop long-term nicotine addiction; and addictive behavior 
is most likely to be established during that young age group.  
A 1997 U.S. Surgeon General's Report on Smoking and Health 
reflects that cigarettes are addictive, due to the drug 
nicotine in tobacco.


I.  Service Connection: Shortness of Breath or a Lung 
disorder and Leukoplakia due to Tobacco Use

After a review of the medical evidence associated with the 
file, the Board finds that a claim of entitlement to service 
connection for shortness of breath, based on the theory that 
the shortness of breath arose as a result of tobacco use 
during service, is not well grounded.  Shortness of breath is 
a clinical symptom and not a "disability" for VA disability 
compensation purposes.  In O.G.C. Prec. 82-90, the VA Office 
of General Counsel, citing Dorland's Illustrated Medical 
Dictionary 385 (26th ed. 1974), indicated that the term 
"disease" had been defined as "any deviation from or 
interruption of the normal structure or function of any part, 
organ or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  Cited in 
VAOPGCPREC 2-93. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (clinical findings of blood 
pressure readings in service do not equate to a current 
medical diagnosis sufficient to establish service 
connection).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the veteran's personal hearing testimony that 
within the first year or two after service a private doctor 
told him he felt the veteran had a little bit of 
"emphysema," the Court has held that such a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

While there is no medical evidence of a diagnosis of current 
lung disorder, pulmonary function studies in May 1998 were 
abnormal with below normal levels, with lung problems noted 
to be dyspnea and scarred lungs.  However, these diagnostic 
test findings were first reported 25 years after service and 
there is no medical evidence that links a current lung 
disorder to any incident of service.

In addition, there is no competent medical evidence of record 
that the veteran's currently diagnosed leukoplakia, first 
diagnosed in February 1992, notably 19 years after service 
separation, is related to smoking in service.  The medical 
treatise evidence demonstrates only that leukoplakia is 
etiologically related to smoking, but does not relate this 
veteran's leukoplakia to his reported 4 years of smoking in 
service as distinguished from heavier post-service smoking 
for 27 years.  For these reasons, the Board must find that 
the veteran's claim of entitlement to service connection for 
shortness of breath as a result of tobacco use in service is 
not well grounded.  38 U.S.C.A. § 5107(a).  The medical text 
evidence submitted by the veteran does not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
also see discussion below under II, page 10-11.  

II.  Service Connection: Nicotine Dependence

After a review of the medical evidence associated with the 
file, the Board finds that a claim of entitlement to service 
connection for nicotine dependence, based on the theory that 
nicotine dependence developed in service, is not well 
grounded.  There is no in-service diagnosis of nicotine 
dependence or addiction.  Rather, the service medical records 
show that during service the veteran smoked and, at the 
service separation in 1973, the veteran complained of 
shortness of breath due to smoking.  However, the notation 
that the veteran smoked in service does not equate to an in-
service diagnosis of nicotine dependence or addiction, and 
the clinical findings at the separation examination 
specifically included that the veteran's lungs and chest were 
normal, and that the shortness of breath complained of 
resulted in no complications or sequelae.  
There is no medical evidence or opinion of record which 
indicates that a currently diagnosed nicotine addiction was 
present in or was acquired in service.  In a March 1998 
statement, Jack Butterfield, M.D., indicated only that the 
veteran currently had, and was being treated for, nicotine 
addiction.  It offered no medical nexus opinion to relate the 
currently diagnosed nicotine addiction to the veteran's 
service, including smoking in service or symptomatology of 
shortness of breath in service.  The statement did not even 
include a history as to when the veteran first complained of, 
or was first treated for, his current nicotine addiction.

With regard to the veteran's personal hearing testimony that, 
from service separation until the present, "nicotine 
dependence" had been a problem for him, as a lay person, the 
veteran is not competent to medically diagnose any 
symptomatology as "nicotine dependence."  It is the 
province of health care professionals to enter conclusions 
which require medical opinions, such as a medical diagnosis 
of disability or an opinion as to the relationship between a 
current disability and service.  As a result, the veteran's 
lay opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms).  There is no indication that the 
veteran has the medical training, expertise, or diagnostic 
ability to competently link his currently diagnosed nicotine 
addiction with service.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).
 
In order to have a well-grounded claim for service connection 
based on nicotine dependence, the veteran must present 
competent medical evidence that a link exists between 
currently diagnosed nicotine dependence and service.  In any 
event, there is no medical evidence which addresses the 
question of whether the veteran had nicotine dependence, and, 
if so, whether he developed a "nicotine dependence" during 
service, or, whether any nicotine dependence begun in service 
is the proximate cause of the veteran's currently diagnosed 
nicotine dependence or leukoplakia.  VAOPGCPREC 19-97. 

With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this veteran's case, however, the 
medical definitions and evidence submitted by the veteran is 
not accompanied by any medical opinion of a medical 
professional.  Additionally, it fails to demonstrate with a 
degree of certainty the relationship between the veteran's 
currently diagnosed leukoplakia or nicotine addiction and his 
military service.  

The medical articles reflect that the principal etiologic 
factor in oral leukoplakia is smoking generally and that 
leukoplakia is common in smokers.  However, the veteran 
reported that he smoked for about 4 years during service, and 
has smoked in larger quantities for over 27 years after 
service separation.  The articles do not demonstrate with a 
degree of certainty a relationship or any specificity between 
the veteran's currently diagnosed leukoplakia or nicotine 
addiction and smoking in service.  None of the articles 
demonstrate with a degree of certainty or any specificity 
that one such as the veteran who began smoking in service at 
age 18, even assuming the credibility of that assertion, 
would have developed nicotine dependence during his 4 years 
in service.  The 1988 U.S. Surgeon General's Report indicates 
that smokers who start at an early age are more likely than 
those who start late to develop long-term nicotine addiction 
due to cigarette smoking, and that addictive behavior is most 
likely to be established during that young age group.  While 
such nicotine addiction is shown affect young smokers in 
general, the medical evidence does not demonstrate that such 
nicotine addiction occurred in this veteran's case during the 
18 to 21 age period.  The 1997 U.S. Surgeon General's Report 
reflects the generally accepted proposition that, due to the 
drug nicotine in tobacco, cigarettes are addictive.  These 
reports likewise fail to discuss generic relationships with a 
degree of certainty or any specificity such that, under the 
facts of this case, there is at least "plausible causality" 
based upon objective facts that the veteran acquired nicotine 
dependence or addiction in service. 

The Board finds that, in this veteran's case, though nicotine 
dependence is a disease for VA disability compensation 
purposes, VAOPGCPREC 2-93 (Jan. 13, 1993), as there is no 
diagnosis of nicotine dependence in service, and no competent 
medical evidence of a nexus between the veteran's currently 
diagnosed nicotine addiction and service, his claim for 
service connection for nicotine dependence must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).  

III. Secondary Service Connection: Shortness of Breath and 
Leukoplakia

In light of the Board's findings herein that the veteran has 
not presented a well-grounded claim of entitlement to service 
connection for nicotine dependence, there is no basis for a 
claim of secondary service connection based on nicotine 
dependence in service.  There is no remaining issue of law or 
fact for the Board to decide.  38 U.S.C.A. § 7104(a).  The 
Board, therefore, does not reach the question of whether 
nicotine dependence acquired in service may be considered the 
proximate cause of disability resulting from the use of 
tobacco products by the veteran. 

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the claim sought 
under the current legal theory must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 




ORDER

The veteran's claim for service connection for shortness of 
breath due to tobacco use in service, being not well 
grounded, is denied. 

The veteran's claim for service connection for nicotine 
dependence, being not well grounded, is denied.  

The veteran's claim for service connection for shortness of 
breath and leukoplakia secondary to nicotine dependence in 
service, being without legal merit, is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

